DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3, 8-10, 12-14, and 16 in the reply filed on 09/01/2021 is acknowledged. Claims 18-20, 25, 30, 32-36, 45, 51, 53, 55-57, 60-62, and 65-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Status of Claims
Claims 1-3, 8-10, 12-14, 16, 18-20, 25, 30, 32-36, 45, 51, 53, 55-57, 60-62, and 65-66 are pending in the application.
Claims 1-3, 8-10, 12-14, and 16 are examined on the merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/08/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C 103 as being unpatentable over Blott (US PGPUB 20160354535) in view of Wibaux (US PGPUB 20140194838).
Regarding claim 1, Blott discloses a system (Abstract) comprising: a first manifold module comprising: a first manifold layer (a first manifold layer 122: ¶0517 and Fig. 10A), and a first … adhesive layer (an unlabeled first adhesive layer: ¶0517); and a second manifold module configured to be … secured to the first manifold module by the first silicone adhesive layer (¶0517 and Fig. 10A) and comprising: a second manifold layer (a second manifold layer 124: ¶0517 and Fig. 10A), and a second … adhesive layer (an unlabeled second adhesive layer: ¶0517), wherein the first and second manifold modules are adapted to distribute reduced pressure from a reduced-pressure source to a tissue site (¶0008-0010 and 0516).
Blott does not disclose wherein the first and the second adhesive layers are silicone adhesive layers and does not disclose wherein a second manifold module configured to be releasably secured to the first manifold module by the first silicone adhesive layer. 
In an analogous art, adhesives for wound dressings, Wibaux discloses an adhesive composition comprising silicone adhesives and one or more absorbent fillers (Abstract). Wibaux further discloses/suggests using the adhesive composition for the benefits of being removed and re-applied, and repositioned if needed and safe for skin (¶0032-0033).

Regarding claim 13, Blott in view of Wibaux discloses all the limitations as discussed above for claim 1.
Blott in view of Wibaux discloses the claimed invention except for the duplication of the second manifold module. In re Harza, 124 USPQ 378 (CCPA 1960). In addition, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04 (VI) (B)). One would have been motivated to duplicating the second manifold module for the purposes of increasing thickness and adapting the wound dressing into deeper wounds.
Claim(s) 2, 3, and 12 is/are rejected under 35 U.S.C 103 as being unpatentable over Blott in view of Wibaux, as applied to claim 1 above, and in view of Coulthard (US PGPUB 20150119833 – of record).
Regarding claim 2, Blott in view of Wibaux discloses all the limitations as discussed above for claim 1.
Blott in view of Wibaux does not disclose wherein at least one of the first manifold layer and the second manifold layer comprises a hydrophobic foam. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a system of Blott in view of Wibaux by incorporating a hydrophobic foam for at least one of the first manifold layer and the second manifold layer, similar to that disclosed by Coulthard, in order to prevent the manifold layer from directly absorbing fluid, such as exudate, from a tissue site, but allow the fluid to pass through, as suggested in ¶0028 of Coulthard. 
Regarding claim 3, Blott in view of Wibaux discloses all the limitations as discussed above for claim 1.
Blott in view of Wibaux does not disclose wherein at least one of the first manifold layer and the second manifold layer comprises a polyurethane foam. 
Coulthard further discloses an interface manifold 120 comprises polyurethane foam (¶0026) for the benefit of allowing good permeability of fluids while under a reduce pressure (¶0026).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a system of Blott in view of Wibaux by incorporating a polyurethane foam for at least one of the first manifold layer and the second manifold layer, similar to that disclosed by Coulthard, in order to allow good 
Regarding claim 12, Blott in view of Wibaux discloses all the limitations as discussed above for claim 1.
Blott in view of Wibaux does not disclose wherein at least one of the first silicone adhesive layer and the second silicone adhesive layer is non-continuous.
Coulthard further discloses/suggests the adhesive layer is non-continuous (the adhesive layer comprises apertures: ¶0040) for the benefit of enhancing Moisture Vapor Transfer Rate of the dressing (¶0040).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a system of Blott in view of Wibaux by incorporating a non-continuous adhesive layer for at least one of the first silicone adhesive layer and the second silicone adhesive layer, similar to that disclosed by Coulthard, in order to enhance Moisture Vapor Transfer Rate of the dressing, as suggested in ¶0040 of Coulthard. 
Claim(s) 8, 9, and 14 is/are rejected under 35 U.S.C 103 as being unpatentable over Blott in view of Wibaux, as applied to claim 1 above, further in view of Collinson (US PGPUB 20160144084).
Regarding claim 8, Blott in view of Wibaux discloses all the limitations as discussed above for claim 1.
Blott further discloses wherein the first manifold module further comprises: 
a first perforated substrate (a layer 123 with apertures 129: ¶0520 and Fig. 10A); and 

wherein the first silicone adhesive layer is disposed on a second surface of the first perforated substrate (¶0517, 0520, and Fig. 10A).
Blott does not disclose wherein the adhesive layer adhering the first manifold layer to a first surface of the first perforated substrate is acrylic. 
In the same field of endeavor, wound dressings, Collinson discloses a wound dressing system comprising a bridge portion connecting two or more portions of an absorbent layer (Abstract). Collinson further discloses/suggests arranging upper adhesive layer with an acrylic pressure sensitive adhesive and lower adhesive layer with a silicone pressure sensitive adhesive (¶0126) for the benefits of maintaining the integrity of the dressing and sealing the dressing to the healthy skin of a patient around a wound site (¶0126). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing acrylic adhesive as an upper adhesive layer and arranging the first acrylic adhesive layer to adhere the first manifold layer to a first surface of the first perforated substrate and the first silicon adhesive layer to dispose on a second surface of the first perforated substrate yields the predictable results of maintaining the integrity of the dressing and sealing the dressing to the healthy skin of a patient around a wound site.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a system of Blott in view of Wibaux by selecting acrylic adhesive as an upper adhesive layer and arranging acrylic adhesive 
Regarding claim 9, Blott in view of Wibaux discloses all the limitations as discussed above for claim 8.
Blott further discloses wherein the second manifold module further comprises: 
a second perforated substrate (a layer 125 with apertures 135: ¶0525 and Fig. 10A); and 
a second … adhesive layer adhering the second manifold layer to a first surface of the second perforated substrate (an unlabeled adhesive layer adhering the second manifold layer 124 to a first surface of the layer 125: ¶0517, 0525, and Fig. 10A); 
wherein the second silicone adhesive layer is disposed on a second surface of the second perforated substrate (¶0517, 0525, and Fig. 10A).
Collinson further discloses/suggests arranging upper adhesive layer with an acrylic pressure sensitive adhesive and lower adhesive layer with a silicone pressure sensitive adhesive (¶0126) for the benefits of maintaining the integrity of the dressing and sealing the dressing to the healthy skin of a patient around a wound site (¶0126). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing acrylic adhesive as an upper adhesive layer and arranging the second acrylic adhesive layer to adhere the second manifold layer to a first surface of the second perforated substrate and the second silicon adhesive layer to dispose on a 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a system of Blott in view of Wibaux by selecting acrylic adhesive as an upper adhesive layer and arranging acrylic adhesive layer and silicone adhesive layer, similar to that disclosed by Collinson, in order to maintain the integrity of the dressing and seal the dressing to the healthy skin of a patient around a wound site, as suggested in ¶0126 of Collinson. 
Regarding claim 14, Blott in view of Wibaux discloses all the limitations as discussed above for claim 13.
Blott in view of Wibaux discloses the claimed invention except for the duplication of the second manifold module. In re Harza, 124 USPQ 378 (CCPA 1960). In addition, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04 (VI) (B)). One would have been motivated to duplicating the second manifold module for the purposes of increasing thickness and adapting the wound dressing into deeper wounds.
Claim(s) 10 is/are rejected under 35 U.S.C 103 as being unpatentable over Blott in view of Wibaux and Collinson, as applied to claim 8 above, further in view of Fung (US PGPUB 20170172806).
Regarding claim 10, Blott in view of Wibaux and Collinson discloses all the limitations as discussed above for claim 8.

In the same field of endeavor, wound dressings, Fung discloses an article comprising a macroporous wound-packing material and a microcorrugated microporous wound-contact layer (Abstract). Fung further discloses the wound contact layer comprises nylon (¶0046) for the benefits of retaining microcorrugated structure/ridges and grooves when wet, retaining micro-corrugations when exposed to a temperature typically found on the surface of skin or in deeper tissue and/or when exposed to negative pressures used in the treatment of wound sites (¶0049). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a system of Blott in view of Wibaux and Collinson by selecting nylon as a material for at least one of the first perforated substrate and the second perforated substrate, similar to that disclosed by Fung, in order to retain perforated structure when wet, retain perforated structure when exposed to a temperature typically found on the surface of skin or in deeper tissue and/or when exposed to negative pressures used in the treatment of wound sites, as suggested in ¶0049 of Fung and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07).
Claim(s) 16 is/are rejected under 35 U.S.C 103 as being unpatentable over Blott in view of Wibaux and Collinson, as applied to claim 8 above, further in view of Bradford (US PGPUB 20180042789).
claim 16, Blott in view of Wibaux and Collinson discloses all the limitations as discussed above for claim 8.
Blott in view of Wibaux and Collinson does not disclose wherein the first silicone adhesive layer has a bond strength and the first acrylic adhesive layer has a bond strength, wherein the bond strength of the first acrylic adhesive layer is greater than the bond strength the first silicone adhesive layer, and the second silicone adhesive layer has a bond strength and the second acrylic adhesive layer has a bond strength, wherein the bond strength of the second acrylic adhesive layer is greater than the bond strength the second silicone adhesive layer.
In the same field of endeavor, wound dressings, Bradford discloses a wound dressing comprising an absorbent pad and a backing layer (Abstract). Bradford further discloses the silicone-based adhesives and acrylic-based adhesives have bond strengths/adhesive strengths (¶0021) and silicone-based adhesives have weaker adhesive strength than acrylic-based adhesives (¶0054) for the benefit of providing silicone-based adhesives at or near the wound contact surface for reducing pain and/or wound damage upon dressing removal (¶0054). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a system of Blott in view of Wibaux and Collinson by incorporating silicone and acrylic adhesives, similar to that disclosed by Bradford, in order to provide silicone-based adhesives at or near the wound contact surface for reducing pain and/or wound damage upon dressing removal, as suggested in ¶0054 of Bradford.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Donda (US PGPUB 20180318137) discloses a wound contact layer comprise nylon (Fig. 1 and accompanying text).
Zimnitsky (US PGPUB 20150174291) discloses a wound dressing comprising a distribution manifold and a scaffold (Figs. 1-3 and accompanying text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                             /ANDREW J MENSH/       Primary Examiner, Art Unit 3781